EXHIBIT 10.6

MENTOR CORPORATION

WRITTEN DESCRIPTION OF
CAR ALLOWANCE PLAN

POLICY

A.        The Company has the option to purchase or lease cars for selected
employees.

B.         An employee who is entitled to a Company Car has the option to
receive a car allowance in lieu of a Company owned or leased car.   A 4-door
sedan or a Sport Utility Vehicle ("SUV") is considered an acceptable car under
this program.  Two seat cars or convertibles are not acceptable.

C.        The following are the monthly allowed expenses either as a car
allowance or a monthly lease payment:

1.         Chairman, President, Chief Executive Officer, Chief Operating
Officer, or Executive Vice President - $1250 per month

2.         Senior Vice Presidents - $1000 per month

3.         Executive Officers and Other Designated Executives reporting directly
to the CEO and/or his Designee(s) - $800 per month

4.         Other Eligible Employees - $600-$833 per month